NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JULIAN PINEDA-MURALLES,                          No. 12-70415

               Petitioner,                       Agency No. A072-911-232

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Julian Pineda-Muralles, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings and reconsider its previous decision. Our jurisdiction

is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for review. is governed by is 8 U.S.C. § 1252. We dismiss inpart and deny in part

      We lack jurisdiction to review the BIA’s determination that the evidence

Pineda-Muralles submitted with his motion to reopen was insufficient to warrant

reopening where the evidence presented concerns the same discretionary grounds

involved in the original decision. See Fernandez v. Gonzales, 439 F.3d 592, 600-

01 (9th Cir. 2006).

      To the extent Pineda-Muralles contends that the BIA abused its discretion by

failing to exercise its authority to sua sponte reconsider or reopen his case, we lack

jurisdiction to consider that issue. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011).

      In his opening brief, Pineda-Muralles fails to raise, and therefore has

waived, any challenge to the BIA’s determination that his motion to reconsider was

untimely. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011). In light of

this disposition, we need not reach Pineda-Muralles’s remaining challenges to the

BIA’s denial of his motion to reconsider.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                   12-70415